INTRODUCTION In 2013, BRF went through major structural and strategic changes. It was a year in which several seeds were planted: we went through an organizational restructuring and a change of strategic vision, also established total focus on consumers and started a project of integration of areas. 2014 was the year that changes came to life. We started to reap the fruits that were planted last year: we become more innovative, fast and determined. And the results are already being recognized by the market, through the appreciation of our shares and the awards received throughout the year. Today we are an established company, present in 95% of Brazilian homes and one of the 100 most innovative companies on the planet. Moreover, we occupy the seventh world position of the food industry and we are among the leading of global provider of animal protein. 4 Annual and Sustainability Report BRF 2014 5 KEY INDICaTOrs GRI G4-9 R$ MILLION Net sales Brazil 11,127 12,756 13,979 14,371 15,367 International 9,243 10,411 11,996 13,416 13,640 Gross profit Gross margin (%) 25.6% 26.4% 22.7% 24.9% 29.3% Operating income Operational margim (%) 7.4% 8.7% 5.2% 6.8% 12.0% Ebitda – Continued Operations Ebitda margin (%) – Continued Operations 11.1% 12.6% 8.8% 10.8% 16.2% EBITDA EBITDA margim (%) 10.0% 11.3% 8.0% 10.3% 15.4% Net profit – Continued Operations Net margin – Continued Operations 4.0% 6.0% 3.1% 3.7% 7.4% Net profit (losses) – Discontinued Operations 47 90 Net income Net margin (%) 3.9% 5.9% 3.0% 3.8% 7.7% Market value Total assets Shareholder’s equity 1 Net debt Net debt/EBITDA 1.61 1.86 3.07 2.17 1.04 3 Earnings per adjusted share - R$ 2 Number of shares 872,473,246 872,473,246 872,473,246 872,473,246 872,473,246 Number of treasury shares 781,172 3,019,442 2,399,335 1,785,507 5,188,897 1 Include continuing and discontinued operations 2 Earnings per share consolidated (in R$), excluding treasury shares 3 For the 4Q14, we have only considered the results from continued operations (excluding dairy) for calculating the ratio, impacting the ratio of 2014. For other years, the calculations include both continued and discontinued operations To better reflect the structural changes in the Company, we have changed the terms used from Internal Market, to Brazil, and External Market to International. The results presented bellow refer to the Company’s continued operations, excluding the results obtained from the discontinued operations (Dairy). As the Company announced in December 2014, the dairy division is in the process of being sold to Lactalis 6 Annual and Sustainability Report BRF 2014 7 IN 2014, BRF REVIEWED ITS M ATERIALITY , DEEPENING ITS R
